Case 20-10520-amc        Doc 58    Filed 11/20/20 Entered 11/20/20 12:29:51          Desc Main
                                  Document      Page 1 of 11



                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                              :      Chapter 13
                                                    :
         Robin Lynn Busby,                          :
                                                    :      NO. 20-10520-amc




                                           ORDER

         AND NOW, this       day of ____________202__, upon consideration of the Debtor(s)

Objection to the Proof of Claim of Citibank N.A., any response thereto, and a hearing on the

matter, it is hereby ORDERED AND DECREED that the Debtor’s Objection to the Proof of

Claim of Citibank N.A., is SUSTAINED.



                                                    ________________________

                                                           J
Case 20-10520-amc        Doc 58    Filed 11/20/20 Entered 11/20/20 12:29:51         Desc Main
                                  Document      Page 2 of 11



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                             :      Chapter 13
                                                   :
         Robin Lynn Busby,                         :
                                                   :      NO. 20-10520-amc

                         OBJECTION TO PROOF OF CLAIM

AND NOW, this 20th day of November, 2020, Debtor hereby objects to the Proof of
Claim filed on behalf of Calvary SPV I LLC at Claim # 1 and avers as follows:
1.       The Debtor objects to the ENTIRE PROOF OF CLAIM, as it is untimely when
filed on 1/30/20. See 42 Pa CSA 5525(a) 4 year limitation
2.       The Debtor objects to the Proof of Claim where Claim indicates last payment on
12/3/2015.
3.       The Debtor objects to the Proof of Claim to the extent that she is not liable on the
account.
4.       The proof of claim is attached hereto as an exhibit.


         WHEREFORE, Debtor(s) ask(s) this Honorable Court to deny the claims of
Calvary SPV I LLC.


                                                   /S/ Paul A.R. Stewart, Esquire
                                                   Legal Helm, LLC
                                                   Paul A.R. Stewart, Esquire
                                                   Attorney for Debtor
                                                   333 East Lancaster Avenue
                                                   Suite 140
                                                   Wynnewood, Pennsylvania
                                                   19096
                                                   (610) 864-5600
                                                   pstewart@helmlegalservices.com
Case 20-10520-amc        Doc 58    Filed 11/20/20 Entered 11/20/20 12:29:51          Desc Main
                                  Document      Page 3 of 11




                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                              :       Chapter 13
                                                    :
         Robin Lynn Busby,                          :
                                                    :       NO. 20-10520-amc


           DEBTOR'S REQUEST FOR PRODUCTIONS OF DOCUMENTS

Debtor through counsel request production of the following documents:
1.       Copy of all relevant account documents including any bearing signature of Debtor.
2        A complete itemized accounting of all fees assessed on account.
3.       A complete charges and payment history since opening of account.
4.       All written notices to debtor indicating change of any terms or conditions of card
agreement.

                                                    /S/ Paul A.R. Stewart, Esquire
                                                    Legal Helm, LLC
                                                    Paul A.R. Stewart, Esquire
                                                    Attorney for Debtor
                                                    333 East Lancaster Avenue
                                                    Suite 140
                                                    Wynnewood, Pennsylvania
                                                    19096
                                                    (610) 864-5600
                                                    pstewart@helmlegalservices.com
Case 20-10520-amc         Doc 58    Filed 11/20/20 Entered 11/20/20 12:29:51           Desc Main
                                   Document      Page 4 of 11




                          UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                :         Chapter 13
                                                      :
         Robin Lynn Busby,                            :
                                                      :         NO. 20-10520-amc


                                 CERTIFICATE OF SERVICE
         The undersigned hereby certifies that a true and accurate copy of the foregoing Objection
to Proof of Claim was served on November 20, 2020 by means of the Court’s CM/ECF system
or via first class mail, postage prepaid, upon the following:



Cheryl Guziczek, Bankruptcy Specialist
Calvary Portfolio Services, LLC
500 Summit Lake Drive
Suite 400
Valhalla, NY 10595

United States Trustee
833 Chestnut Street, Suite 500
Philadelphia, PA 19107

William C. Miller, Esquire (Trustee)
Chapter 13 Trustee
111 S. Independence Mall, Suite 583
Philadelphia, PA 19106
and
1234 MARKET STREET, SUITE 1813
PHILADELPHIA, PA 19107

                                                      /S/ Paul A.R. Stewart, Esquire
                                                      Legal Helm, LLC
                                                      Paul A.R. Stewart, Esquire
                                                      Attorney for Debtor
 Case20-10520-amc
Case  20-10520-amc Doc
                    Claim
                       58 1 Filed
                              Filed 01/30/20 Entered
                                  11/20/20    Desc Main  Document
                                                     11/20/20 12:29:51 Page 1 of
                                                                         Desc    7
                                                                              Main
                          Document       Page 5 of 11
 Case20-10520-amc
Case  20-10520-amc Doc
                    Claim
                       58 1 Filed
                              Filed 01/30/20 Entered
                                  11/20/20    Desc Main  Document
                                                     11/20/20 12:29:51 Page 2 of
                                                                         Desc    7
                                                                              Main
                          Document       Page 6 of 11
 Case20-10520-amc
Case  20-10520-amc Doc
                    Claim
                       58 1 Filed
                              Filed 01/30/20 Entered
                                  11/20/20    Desc Main  Document
                                                     11/20/20 12:29:51 Page 3 of
                                                                         Desc    7
                                                                              Main
                          Document       Page 7 of 11
 Case20-10520-amc
Case  20-10520-amc Doc
                    Claim
                       58 1 Filed
                              Filed 01/30/20 Entered
                                  11/20/20    Desc Main  Document
                                                     11/20/20 12:29:51 Page 4 of
                                                                         Desc    7
                                                                              Main
                          Document       Page 8 of 11
 Case20-10520-amc
Case  20-10520-amc Doc
                    Claim
                       58 1 Filed
                              Filed 01/30/20 Entered
                                  11/20/20    Desc Main  Document
                                                     11/20/20 12:29:51 Page 5 of
                                                                         Desc    7
                                                                              Main
                          Document       Page 9 of 11
Case
 Case20-10520-amc
       20-10520-amc Claim
                      Doc 158 Filed
                               Filed01/30/20
                                     11/20/20 Desc Main11/20/20
                                               Entered   Document    Page Desc
                                                                12:29:51  6 of 7Main
                              Document     Page 10 of 11
 Case20-10520-amc
Case  20-10520-amc Doc
                    Claim
                       58 1 Filed
                              Filed 01/30/20 Entered
                                  11/20/20    Desc Main  Document
                                                     11/20/20 12:29:51 Page 7 of
                                                                         Desc    7
                                                                              Main
                          Document      Page 11 of 11
